Citation Nr: 0733346	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for additional disability as the result of right eye 
surgery at the Durham VA Medical Center on January 15, 2003.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1989 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the VA's 
Winston-Salem, North Carolina Regional Office (RO).  

In August 2007, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

On January 15, 2003, the veteran underwent right eye muscle 
surgery (right inferior rectus recession) at the Durham VA 
Medical Center (VAMC).  She alleges that as a result of the 
surgery she experiences double vision and image tilt 
(diplopia and torsion).  She claims that although she had 
signed a medical consent form for the surgery, she was not 
notified that double vision would be a risk of the surgery.  

In a report of March 2004, the Chief of Ophthalmology at the 
Durham VAMC noted that the veteran's eye surgeon had 
evaluated the veteran in December 2002 and documented in his 
progress note that he had reviewed the "R/B/E" (presumably 
the risks, benefits, and expected outcomes of the surgery) 
with the veteran, who then signed the operative consent form.  

The claims file does not contain the VA surgeon's 
consultation record and progress notes of December 2002 or 
the veteran's signed consent form.   

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all records to include 
ophthalmology consultation reports, 
progress notes, and operative consent 
forms signed by the veteran, relevant to 
evaluation and treatment of the veteran 
for eye disability from the Durham VAMC 
dated in December 2002 and prior to her 
eye surgery in January 2003.  

2. After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

